Title: To George Washington from Elias Dayton, 29 January 1784
From: Dayton, Elias
To: Washington, George



Sir,
Eliz[abe]th Town [N.J.] Janry 29th 1784

I have been honored with your Excellency’s letter of the 28th Ult. appointing Philadelphia to be the place of meeting for the general society of the Cincinnati.
I have since been particular in complying with your Excellency’s request, by making that appointment known to the representatives of the society of this State and by urgeing in the most expressive terms, their punctual attendance. With the most sincere wishes that your Excellency may enjoy uninterrupted health & happiness I have the honor to subscribe myself with the greatest regard, Your Excellency’s Most Obedt humb:servt

Elias Dayton

